Case 1:19-cv-25046-RNS Document 392 Entered on FLSD Docket 05/18/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-25046-CV-SCOLA/TORRES

  FEDERAL TRADE COMMISSION,

                   Plaintiff,
  vs.

  ON POINT GLOBAL LLC, et al,


                   Defendants.               /

               NOTICE SCHEDULING SETTLEMENT CONFERENCE

         Pursuant to an Order of Referral for Settlement Conference entered by

  United States District Judge Robert N. Scola (D.E. #310), a settlement conference in

  this matter is scheduled before United States Magistrate Judge Edwin G. Torres at

  the James Lawrence King Federal Justice Building, 99 NE 4th Street, 10th Floor –

  Courtroom 5, Miami, FL 33132 on Wednesday, June 9, 2021 at 10:00 a.m.1

         The settlement conference shall be attended by all parties and their counsel

  of record. Each side shall have a party representative present with full authority to

  negotiate and finalize any settlement agreement reached.

         DONE in Miami, Florida this 18th day of May, 2021.

                                                      ANGELA E. NOBLE
                                                      CLERK OF COURT

                                                      Maedon Clark, Deputy Clerk




  1 The settlement conference will be conducted via ZOOM. The parties will receive the ZOOM
  information by email.
